DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on April 27, 2022.
Claims 1-8, 10-11, 14, 18-20, and 22-23 have been amended. Claims 9 and 21 have been cancelled.  Claim 24 has been added.  Thus, claims 1-8, 10-11, 14, 18-20, and 22-24 are pending and examined below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-170169, filed on September 5, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant’s arguments regarding claim rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103, filed April 27, 2022, have been fully considered but they are not persuasive.  Applicant argues that the PAR of Yano and Sanjay does not disclose or suggest “the movement includes a moving speed of the object, an acceleration of the object, a moving angle of the object with respect to a direction parallel to a ground surface, a moving angle of the object with respect to a direction perpendicular to the ground surface” as claimed.  It would have been obvious by those skilled in the art of navigation using satellite-based GPS positioning sensors to know that temporal sampling of positions provides 3D vector (magnitude and direction) displacements such that a velocity, acceleration, and moving angle can be derived mathematically and vectors resolved into its x, y, z components with a frame of reference that can be parallel or perpendicular to any surface plane.  The rejection is reaffirmed and articulated in an updated 35 U.S.C. § 103 rejection rationale below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-11,14, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP-2005265690-A).

Regarding claim 1, Yano teaches an information processing apparatus (see Yano, Abstract, paragraph 1, regarding “an accuracy determination system, an accuracy determination device, and a server device that determine the accuracy of position coordinates calculated based on reception results of satellite signals transmitted from GPS satellites”, an example of an information processing apparatus) comprising: a memory (see Yano, figure 2, ROM 53 and RAM 55); and a least one processor (see Yano, figure 2, CPU 51)  configured to: calculate a movement of an object based on positional information indicating a position of the object calculated by satellite positioning (see Yano, paragraphs 25, 73, and 100, regarding “a position displacement amount calculating means for calculating the displacement amount in the altitude direction per unit time of the (GPS) coordinates calculated by the calculating means”, an example of a movement amount calculation unit based on positional information calculated by satellite positioning, and “a moving amount (displacement amount) Δz in the altitude direction per unit time of the current position coordinate P calculated by the GPS receiver 11 is calculated (S410), and the difference δ is obtained”) wherein the movement includes a moving speed of the object, an acceleration of the object, a moving angle of the object with respect to a direction parallel to a ground surface, and a moving angle of the object with respect to a direction perpendicular to the ground surface (see Yano, figure 5, paragraph 46, regarding “CPU 31 (component of a movement amount calculation unit) calculates the velocity (speed/magnitude and direction) vector V = (Vx, Vy, Vz) of the vehicle 3 in the three-dimensional coordinate system based on the acquired position coordinates of the predetermined period (S120)” whereby it would have been obvious by those skilled in the art of navigation using satellite-based GPS positioning sensors to know that temporal sampling of positions provides 3D vector (magnitude and direction) displacements such that a velocity, acceleration, and moving angle can be derived mathematically and vectors resolved into its x, y, z components with a frame of reference that can be parallel or perpendicular to any surface plane, and therefore, the aforementioned movement parameters can be determined.); compare the movement calculated with a predetermined threshold (see Yano, paragraphs 28 and 33 regarding “comparison determination unit determines that the difference between the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit is less than a predetermined threshold. It is preferable that the accuracy of the coordinates calculated by the calculation unit is determined to be high, and the accuracy of the coordinates calculated by the position calculation unit is determined to be low when the difference is equal to or greater than a threshold value. In this way, with a simple configuration, it is possible to determine the accuracy of coordinates based on the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit”); based on a result of the comparison, determine whether to output a result of positioning using the positional information of the object calculated by satellite positioning; and output the result of positioning using the positional information based on a result of the determination (see Yano, figure 2, paragraph 38, regarding display device 25 “for displaying various information (such as a map)”).

Regarding claim 2, Yano teaches the information processing apparatus according to claim 1, including wherein the at least one processor is further configured to output the result of positioning using the positional information of the object based on the result of the comparison (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the comparison unit).

Regarding claim 3, Yano teaches the information processing apparatus according to claim 2, including wherein when the movement calculated is within a predetermined range indicated by the threshold based on the result of the comparison, the at least one processor is further configured to output the result of positioning using the positional information of the object (see Yano, paragraphs 8 and 47, regarding “when the altitude (movement amount) at which the vehicle can exist or the distance that the vehicle can move per unit time is regarded as an appropriate (predetermined) range, and a value exceeding the (predetermined) range is calculated (outputted) as the positioning (positional information) result”).

Regarding claim 4, Yano teaches the information processing apparatus according to claim 2, including wherein when the movement calculated is not within a predetermined range indicated by the threshold based on the result of the comparison, the at least one processor is further configured to output a result of positioning using other positional information, different from the result of positioning using the positional information of the object (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the comparison unit, for example, when the GPS accuracy is low due to a GPS position value exceeding an appropriate (predetermined) range, the outputted (positional) result of the estimated navigation using various (other) sensors would be different from the positional information based on the “inaccurate” GPS position).

Regarding claim 10, Yano teaches the information processing apparatus according to claim 1, including wherein the at least one processor is further configured to calculate the movement of the object based on a plurality of positional information pieces respectively acquired at predetermined cycles (see Yano, figure 5, paragraph 46, regarding “CPU 31 (component of a movement amount calculation unit) calculates the velocity (speed/magnitude and direction) vector V = (Vx, Vy, Vz) of the vehicle 3 in the three-dimensional coordinate system based on the acquired (plurality of) position(al) coordinates of the predetermined (cycles) period (S120)”).

Regarding claim 11, Yano teaches the information processing apparatus according to claim 1, including wherein the at least one processor is further configured to acquire the positional information of the object, and calculate the movement of the object based on the positional information acquired (see Yano, figure 2, paragraphs 38 and 42, regarding “navigation control circuit 30 (positional informational acquisition unit) includes coordinates P representing the current position of the vehicle 3 obtained from the GPS receiver 11”).

Regarding claims 14, 18-20, and 22-23, independent claim 14 is a method for outputting a result of positioning and is the identical method performed by the information processing apparatus of independent claim 1, and similarly, dependent claims 18-20, and 22-23 of independent claim 14 are also performing identical methods corresponding to dependent claims 2-4 and 10-11 of independent claim 1, therefore claims 14, 18-20, and 22-23 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-4, and 10-11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP-2005265690-A) in view of Sanjay (US-20140214317-A1).

Regarding claim 5, Yano teaches an information processing apparatus (see Yano, Abstract, paragraph 1, regarding “an accuracy determination system, an accuracy determination device, and a server device that determine the accuracy of position coordinates calculated based on reception results of satellite signals transmitted from GPS satellites”, an example of an information processing apparatus) comprising: a memory (see Yano, figure 2, ROM 53 and RAM 55); and a least one processor (see Yano, figure 2, CPU 51)  configured to calculate a movement of an object based on positional information indicating a position of the object calculated by satellite positioning (see Yano, paragraphs 25, 73, and 100, regarding “a position displacement amount calculating means for calculating the displacement amount in the altitude direction per unit time of the (GPS) coordinates calculated by the calculating means”, an example of a movement amount calculation unit based on positional information calculated by satellite positioning, and “a moving amount (displacement amount) Δz in the altitude direction per unit time of the current position coordinate P calculated by the GPS receiver 11 is calculated (S410), and the difference δ is obtained”) wherein the movement includes a moving speed of the object, an acceleration of the object, a moving angle of the object with respect to a direction parallel to a ground surface, and a moving angle of the object with respect to a direction perpendicular to the ground surface (see Yano, figure 5, paragraph 46, regarding “CPU 31 (component of a movement amount calculation unit) calculates the velocity (speed/magnitude and direction) vector V = (Vx, Vy, Vz) of the vehicle 3 in the three-dimensional coordinate system based on the acquired position coordinates of the predetermined period (S120)” whereby it would have been obvious by those skilled in the art of navigation using satellite-based GPS positioning sensors to know that temporal sampling of positions provides 3D vector (magnitude and direction) displacements such that a velocity, acceleration, and moving angle can be derived mathematically and vectors resolved into its x, y, z components with a frame of reference that can be parallel or perpendicular to any surface plane, and therefore, the aforementioned movement parameters can be determined.);
Yano does not teach acquire a score corresponding to the movement calculated; based on the score acquired, determine whether to output a result of positioning using the positional information of the object calculated by satellite positioning; and output the result of positioning using the positional information based on a result of the determination.
However, Sanjay teaches a position calculating method and position calculating device (see Sanjay, Abstract, paragraphs 16-17, and 87-88 regarding weight setting method to determine (scoring) values) with a “technique of more accurately calculating a position using both measurement results of a satellite positioning unit and an inertial positioning unit”, whereby “a position calculating device (1), a first operational process of calculating at least a position of a moving object using the measurement result of an inertial positioning unit (2) disposed in the moving object is performed by a first operation processing unit (5). A second operational process of calculating the position of the moving object using the result of the first operational process and the measurement result of a satellite positioning unit (3) disposed in the moving object is performed by a second operation processing unit (7). An operational coefficient of the first operational process is adjusted using the result of the first operational process and the result of the second operational process by an operational coefficient adjusting unit (9)”, including acquire a score corresponding to the movement calculated (see Sanjay, figures 1 and 5, paragraphs 38, 42-43, and 93-106, regarding second operating processing unit 7 performing the function of a score acquisition unit and second weight setting condition (scoring) table); based on the score acquired, determine whether to output a result of positioning using the positional information of the object calculated by satellite positioning; and output the result of positioning using the positional information based on a result of the determination (see Sanjay, figure 9, paragraphs 133-136, regarding display unit 30).
It would have been obvious to one of ordinary skill in the art to modify the information processing apparatus in Yano to further comprise the scoring acquisition unit of Sanjay in lieu of, or in addition to, the comparison unit of Yano because this would further improve the accuracy determination of the (positional) information processing apparatus by refining the granularity of the determination value with additional variables and weighing factors.

Regarding claim 6, modified Yano teaches an information processing apparatus according to claim 5, including wherein the at least one processor is further configured to output the result of positioning using the positional information of the object based on the score (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the score acquisition unit, an example of an enhanced comparison unit).

Regarding claim 7, modified Yano teaches the information processing apparatus according claim 5, including wherein the at least one processor is further configured to assign a predetermined weight to the score acquired; and determine whether to output the result of positioning using the positional information of the object based on the score (see Sanjay, figures 1 and 5, paragraphs 38, 42-43, and 93-106, regarding second operating processing unit 7 performing the function of a weighting unit, a component of a score acquisition unit, assigning weights to the conditions in order to tweak the scores for the various conditions).

Regarding claim 8, modified Yano teaches the information processing apparatus according to claim 7, including wherein the at least one processor is further configured to output the result of positioning using the positional information of the object based on the score (see Sanjay, figure 1, 5 and 9, paragraphs 38, 42-43, 93-106, 133-136, 140-147, regarding display unit 30 displaying output results based on the second operation result 58 (positional information based on the weighted score) .

	Regarding claim 24, independent claim 24 is a method for outputting a result of positioning and is the identical method performed by the information processing apparatus of independent claim 5, therefore claim 24 is also rejected under 35 U.S.C. 103 for the same rationale as claim 5.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

May 21, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661